Citation Nr: 0334445	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) as secondary to hearing loss disorder.

3.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served a period of active duty from January 1969 
to June 1970.  The veteran's service personnel records show 
that he was granted an early discharge due to dependency or 
hardship. 

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran failed to report for a Travel Board hearing with 
a Judge from the Board scheduled in June 2003.


REMAND

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED for the following:

1.  The RO must also review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should obtain the veteran's 
outpatient medical treatment records from 
the VA Medical Center located in 
Birmingham, Alabama and the Shoals Primary 
Care Clinic, for the period of December 
2000 to the present. 

3.  Thereafter, the RO should schedule the 
veteran for a VA examination to show the 
nature of his claimed hearing loss 
disability.  The claims folder should be 
made available to the examiner for review.  
The examiner should provide a diagnosis or 
diagnoses of the veteran's claimed hearing 
loss disability.  The examiner should 
review the claims file and offer an 
opinion as to whether the veteran suffers 
from hearing loss and, if so, whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) the 
hearing loss is related to the veteran's 
military service.  


In addition, the examiner should provide 
an opinion as to whether the veteran's 
claimed hearing loss disability existed 
before service.  If the examiner finds 
that the veteran's hearing loss disorder 
pre-existed service, he should determine 
if that pre-existing disorder increased in 
disability during the veteran's active 
military service.  If it did increase in 
disability during his active military 
service, the examiner should indicate 
whether such increase was beyond the 
natural progression of the disorder.

4.  The RO should also schedule the 
veteran for a VA general medical 
examination to show the nature and extent 
of all his current disabilities.  The 
claims folder should be made available to 
the examiner for review.  The examiner 
should provide a diagnosis or diagnoses of 
all the veteran's current disabilities.  

5.  Thereafter, the RO should readjudicate 
the veteran's claims for entitlement to 
service connection for hearing loss, 
entitlement to service connection for PTSD 
as secondary to the claimed hearing 
disorder, and entitlement to nonservice-
connected pension.  If the claims remain 
denied, the RO should issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits since November 2002.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




